Order entered July 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00436-CV

    THE JAGO TIMES GROUP PUBLICATIONS, LLC AND RAJA A. KHANZADA,
                             Appellants

                                               V.

                                ANWER CHUGTAI, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-09353

                                           ORDER
       The clerk’s record in this case is overdue. By postcard dated April 29, 2019, we notified

the Dallas County District Clerk that the clerk’s record was past due and directed the Dallas

County District Clerk to file the clerk’s record within thirty days. By order dated June 24, 2019,

we again notified the Dallas County District Clerk the clerk’s record was overdue and ordered

the Dallas County District Clerk to file either the clerk’s record or written verification that

appellants had not paid for or made arrangements to pay for the clerk’s record and that Raja A.

Khanzada has not been found entitled to proceed without payment of costs. To date, the clerk’s
       record has not been filed and the Dallas County District Clerk’s office has not communicated

       with the Court regarding the status of the clerk’s record.1

               So that this appeal can proceed, we again ORDER the Dallas County District Clerk to

       file, within TEN DAYS of the date of this order, either (1) the clerk’s record, or (2) written

       verification that appellants have not paid for or made arrangements to pay for the clerk’s record.

       We notify appellants that if we receive verification the clerk’s record has not been paid for or

       that arrangements to pay for the clerk’s record have not been made, we will, without further

       notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

               We DIRECT the Clerk to send copies of this order to:


               Felicia Pitre
               Dallas County District Clerk

               All parties




                                                                     /s/      ROBERT D. BURNS, III
                                                                              CHIEF JUSTICE




1
    The Dallas County District Clerk’s Office filed a supplemental clerk’s record on June 25, 2019.